NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

EDDIE SEAGO,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                             Case No. 2D18-2955
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Frank Quesada,
Judge.



PER CURIAM.

             Affirmed. See Seago v. State, 236 So. 3d 379 (Fla. 2d DCA 2017) (table

decision); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.